            Case 1:18-cv-02095-SDA Document 67 Filed 04/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    The New York Times Company and Kenneth                                     4/3/2019
    P. Vogel,

                                   Plaintiffs,                   1:18-cv-02095 (LAK) (SDA)

                      -against-                                  ORDER

    United States Department of Justice,

                                    Defendant.



STEWART D. AARON, United States Magistrate Judge:

          Following oral argument on the parties’ cross-motions for summary judgment, it is hereby

Ordered as follows: 1

          1. The Government shall re-review the documents set forth in Categories 1-3, 4 and 6 of

             the Vaughn Index (see ECF No. 43-8) in light of relevant developments to date and

             produce any additional documents, or portions thereof, that it no longer contends are

             subject to Exemption 7(A). No later than May 3, 2019, the Government shall file a

             letter with the Court indicating the status of its re-review and, if necessary, proposing

             a deadline for its completion.

          2. No later than May 3, 2019, the Government’s counsel shall review with his client(s)




1
  Nothing in this Order shall be construed as a determination regarding the legal standard governing the
time at which the alleged interference should be evaluated, or any other matter of law. Nor should this
Order be construed as a determination that the Government should or must produce additional
documents or provide additional information. As discussed further on the record, the Court’s Order is in
response to the Government’s statements during oral argument as they pertain to the particular facts of
this case and seeks only to clarify the record prior to the Court’s issuance of a Report and
Recommendation to the District Judge.
         Case 1:18-cv-02095-SDA Document 67 Filed 04/03/19 Page 2 of 2



          the ex-parte declarations submitted to the Court to determine whether any additional

          information contained in those declarations can be publicly disclosed. The

          Government then shall file either redacted versions of one or both declarations or a

          letter to the Court confirming that no additional information shall be released.

     3. No later than May 3, 2019, the Government shall produce any documents included in

          Category 6, as to which Exemption 7(A) does not apply. (See Gov’t Mem. L. In Support

          Mot. Summ. J., ECF No. 44, at 5 n.6.)

SO ORDERED.

DATED:        New York, New York
              April 3, 2019

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
